TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00652-CV



                                    Stephan Ricks, Appellant

                                                  v.

                                   Veronica Dorsey, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
      NO. D-1-GN-16-004197, HONORABLE GUS J. STRAUSS JR., JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Stephan Ricks filed a notice of appeal challenging the district court’s denial

of his petition for writ of mandamus. However, the district court clerk informed this Court that

no order was signed, and Ricks has not provided any order reflecting the district court’s ruling.

Without a final judgment or otherwise appealable order, we may not exercise appellate jurisdiction.

See Tex. Civ. Prac. & Rem. Code § 51.014; Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195

(Tex. 2001).

               On November 2, 2016, this Court requested that Ricks file a response demonstrating

our jurisdiction over his appeal. Ricks’s response states that he filed a motion for reconsideration

of the mandamus ruling and that a different district court judge denied the motion to reconsider

on October 13, 2016. Ricks attached a copy of an order signed on October 13, 2016 directing a
court reporter to provide Ricks with a copy of an audio recording of a hearing.1 But Ricks has

not provided the written order from which he appeals. See Tex. Civ. Prac. & Rem. Code § 51.014;

see also McIntyre v. Lexis Nexis, No. 05-11-00809-CV, 2011 Tex. App. LEXIS 8402, at *2-3

(Tex. App.—Dallas Oct. 21, 2011, no pet.) (mem. op.) (dismissing appeal for want of jurisdiction

because appellant failed to provide written order reflecting court’s ruling and “[a] record of the

court’s ruling by the court reporter is not an acceptable substitute for a written order”).

               We dismiss this appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).



                                               __________________________________________

                                               Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Goodwin and Bourland

Dismissed for Want of Jurisdiction

Filed: November 18, 2016




       1
         Presumably, this is a recording from the hearing on Ricks’s motion to reconsider, but the
order does not specify what the recording contains or when it was to be delivered to Ricks.

                                                  2